



COURT OF APPEAL FOR ONTARIO

CITATION: Dhingra (Re),
    2014 ONCA 902

DATE: 20141216

DOCKET: C58360

Rouleau, van Rensburg and Pardu JJ.A.

IN THE MATTER OF: VED DHINGRA

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Shawn Porter, for the respondent, the Attorney General
    of Ontario

Michele Warner, for the respondent, the Centre for
    Addiction and Mental Health

Heard: November 20, 2014

On appeal against the disposition of the Ontario Review
    Board dated January 23, 2014.

ENDORSEMENT

Introduction

[1]

This is an appeal of the disposition of the Ontario Review Board (the
    Board) dated January 23, 2014, refusing to grant an absolute discharge and
    continuing the appellants conditional discharge with modified conditions. A
    majority of the Board concluded that the appellant continues to pose a
    significant threat to public safety. In a minority opinion, one Board member
    concluded that the threshold of significant threat had not been met, and would
    have granted an absolute discharge.

[2]

The appellant seeks an order allowing the appeal and substituting an
    absolute discharge, or alternatively referring the matter back to a differently
    constituted panel of the Board. The appeal is opposed by the Centre for
    Addiction and Mental Health (the Hospital) and the Crown.

[3]

For the reasons that follow the appeal is dismissed.

Background

[4]

The appellant is 72 years old. In February 2008, he was found not
    criminally responsible on account of mental disorder (NCR) on a charge of
    second degree murder in the killing of his wife, which occurred in June 2006.
    Since the NCR finding in February 2008, he has been under the jurisdiction of
    the Board. In October 2010 he began living in an independent apartment in the
    community.

[5]

The appellant has been subject to a conditional discharge since November
    9, 2012. The conditions initially included that he report to the Hospital at
    least bi-weekly, that on his consent, he take such treatment as recommended by
    his attending psychiatrist, and permitting him to travel to India for up to two
    weeks if approved by the Hospital.

[6]

In the January 2014 disposition, the appellants conditions were changed
    to reduce his reporting requirement to once per month, and permitting him, with
    the Hospitals approval, to travel for up to one month.

[7]

The appellant has a long-standing mental illness. His current diagnosis
    is schizoaffective disorder and narcissistic personality traits. He is treated
    with an anti-psychotic medication and an anti-depressant, as well as a number
    of other medications for other health problems. The appellant had a history of
    non-compliance with his medication before the index offence, which led to
    psychotic behaviour and incidents of harm to himself (through suicide attempts)
    and to others, including the commission of the index offence.

[8]

The appellants condition has been stable since he has been under the
    Boards jurisdiction. When he first began to live in the community in October
    2010 he received his psychiatric medication through long-lasting intramuscular
    injections. This continued until May 2013 when he began to self-administer his
    medications orally. This change was recommended by the appellants treating
    psychiatrist in order that he might demonstrate his ability to comply with oral
    medication to move toward an absolute discharge.

[9]

For the eight months preceding his January 2014 review, the appellant
    was compliant with his medication, with one possible incident of non-compliance
    indicated in a low reading of his anti-psychotic medication. This reading may
    have been due to causes other than a failure to take his medication.

[10]

In
    the context of this background, the Board had to determine whether the
    appellant would pose a significant threat to public safety if he were
    discharged absolutely. The question before the Board was centred on whether the
    appellant would likely continue to take the medication that was required to
    control the symptoms of his mental illness if he were granted an absolute discharge.

Issue on Appeal

[11]

The
    central issue in this appeal is whether the Boards conclusion that the
    appellant continued to pose a significant threat to the safety of the public,
    that is whether there was a significant risk that he would commit a serious
    criminal offence, was reasonably supported by the evidence before the Board.

[12]

Central
    to the question of risk was whether, if an absolute discharge were granted, the
    appellant would continue to take his anti-psychotic medication that is
    necessary to control his symptoms. The Board concluded that there was a high
    likelihood of non-compliance if the appellant was not under a Board
    disposition.

[13]

The
    appellant contends that the weight of the evidence was to the contrary. The
    Board accepted the opinion of Dr. Jeff McMaster, a consulting forensic
    psychiatrist who testified on behalf of the Hospital. Instead, the Board ought
    to have accepted the evidence of Nicole Johnson, a social worker who had the
    most frequent contact with the appellant as his caseworker over a period of
    some two and a half years before the hearing, and who supported an absolute
    discharge, as well as that of his daughter and son-in-law, with respect to his
    commitment to treatment and his strong social supports.

[14]

The
    appellant also asserts that the evidence relied on by the Hospital and accepted
    by the Board was deficient. Dr. McMasters opinion was based on one meeting of
    an hour and a half with the appellant and a hospital report that was compiled
    by a social worker with no involvement in the appellants care. Dr. McMaster
    reached his opinion without knowledge of Ms. Johnsons views, which were not
    referenced in the hospital report.

Analysis

[15]

We
    would not give effect to the appellants arguments.

[16]

In
    our view, there was sufficient evidence to support the Boards conclusion that
    the appellant continued to pose a significant risk to public safety as a result
    of a reasonable concern that, if discharged absolutely, he would likely become
    non-compliant with his anti-psychotic medication. The Board was justified in
    accepting Dr. McMasters opinion, which the Board considered together with the
    other evidence.

[17]

The
    Board noted that the appellant had a frequent and regular history of medication
    non-compliance in the period of time leading up to the index offence.

[18]

The
    Board accepted the evidence that the appellant had taken his medication orally
    without incident for eight months, with one possible incident of
    non-compliance, and that he had family and community support, which were
    positive factors. What was of concern was that the appellants insight into his
    condition and the need to take his medication was suboptimal and fluctuating.

[19]

There
    was evidence supporting the conclusion that the appellant lacked insight into
    his condition and the need to take his medication. The hospital report noted
    that this concern had been expressed by Dr. Eayrs, the psychiatrist who treated
    the appellant until July 2013, and repeated by the two subsequent psychiatrists
    assigned to his care, Dr. Ng, who saw him once and went on maternity leave, and
    then Dr. DeJesus. Dr. McMaster explored this question with the appellant when
    he met with him in December 2013. He reported that the appellant told him he
    was not on any psychiatric medication and no longer had schizophrenia issues.
    When it was pointed out that he was taking an anti-psychotic drug, the
    appellant agreed that he was, but said he was unsure what it was for.

[20]

Dr.
    McMaster testified that the appellant needs to increase his insight in to his
    illness, the connection between his illness and risk of suicide and violence,
    that if he were granted an absolute discharge, eventually he would stop taking
    his anti-psychotic medication. Dr. McMaster was of the opinion that, due to the
    history of non-compliance, a longer period of supervision was necessary to
    ensure that the appellant was compliant with his medication.

[21]

There
    is no indication that the evidence or views of Ms. Johnson, the appellants
    caseworker, were disregarded by the Board. To the contrary, the Board accepted
    her observations about the appellants compliance with medication when she
    worked with him, and his family support. The Board however preferred Dr. McMasters
    opinion over Ms. Johnsons belief that the appellant would continue to take
    medication if it was prescribed to him if he were granted an absolute
    discharge.

[22]

The
    evidence supports the Boards conclusion that the appellant continues to pose a
    significant threat to public safety because of concerns about his compliance
    with the medication he requires to control his symptoms. The Board considered
    all of the evidence, including the appellants pre-offence history of
    non-compliance, his substantial compliance while under its jurisdiction, the
    presence of social and family supports, and his fluctuating insight into the
    need to continue to take his medication, in assessing whether the appellant was
    likely to become non-compliant.

[23]

Finally,
    we would not give effect to the appellants contention that the evidence on
    which the Board acted was deficient. The hearing was originally adjourned
    because the Board required a properly qualified forensic psychiatrist to
    provide an assessment of risk. There is no question that Dr. McMaster possessed
    the necessary qualifications. He prepared for the hearing by reviewing the
    hospital report, meeting with the appellant and speaking with Dr. DeJesus.
    Where there was no disagreement about his diagnosis and treatment, and the sole
    issue was risk assessment, Dr. McMaster, as a consulting forensic psychiatrist,
    was capable of providing an opinion based on his meeting with the appellant and
    his review of the hospital report.

[24]

The
    appellant points out that Dr. McMaster did not have the benefit of the opinion
    and experience of Ms. Johnson, the member of the clinical team who had the most
    continuous and direct contact with the appellant in the months before the
    annual review. When the hospital report was prepared, Ms. Johnson was on leave.
    She had however prepared a pre-ORB report that is mentioned in the hospital
    report. While her pre-ORB report is listed as a source at the beginning of the
    hospital report, the report contains no reference to her involvement or views.

[25]

In
    the circumstances of this case, where Ms. Johnson had direct and regular
    contact with the appellant, it would have been preferable for the consulting
    psychiatrist, in formulating his opinion, to have considered the information
    Ms. Johnson was able to provide. At a minimum, the Hospital report ought to
    have disclosed that the recommendation of the clinical team was not unanimous.

[26]

Notwithstanding
    these concerns, the question for determination on this appeal is whether the
    result reached by the Board was unreasonable on the evidence that was
    presented. In our view, the record supports the disposition. The Boards
    decision that it would be premature to grant an absolute discharge to the
    appellant was reasonable and supported by the evidence.

Disposition

[27]

Accordingly,
    the appeal is dismissed.

Paul Rouleau J.A.

K. van Rensburg J.A.

G. Pardu J.A.


